Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of inventions group VI (or groups VI and VIII as applicants stated.), and species of coronavirus and compound of 
    PNG
    media_image1.png
    150
    203
    media_image1.png
    Greyscale
 as the respective elected species in the reply filed on April 28, 2021is acknowledged. Note, since formula III herein has been amended to be within the scope of general formula V, the invention groups VI and VIII are herein combined into one group, invention group VI. 
Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7,10-14, 21 and 31  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" (recited for defining R5) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, the employment of parenthesis herein would make the claim indefinite because it is not clear if the content within the parenthesis is a required condition or an optional condition 
Claim 1 first defines m is 0, 1, 2, or 3 in page 3, and at the end it recites “wherein, with respect to formula V, m is 1”. Note, m is only recited in formula V. Thus, it is not clear in what circumstance the m value would be 0, 2 or 3 as recited initially. The claims are indefinite as to the m value.

Claims 4 and 31 are recites the limitation "
    PNG
    media_image2.png
    159
    259
    media_image2.png
    Greyscale
" in line 2 (claim 4) and line 3 (claim 31).  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Compound 
    PNG
    media_image2.png
    159
    259
    media_image2.png
    Greyscale
recited in claims 4 and 31 is out of scopes of general formulae III and V, and thus, not further limit claim 1   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Remarks
The claimed subject matter would have not been obvious over the prior art.  Pillaiyar et al. (“an overview of sever acute respiratory syndrome-coronavirus (SARS-CoV) 3CL protease inhibitors: peptidomimetics and small molecular chemotherapy,” J. Medicinal Chemistry, 2016, Vol. 59, pp 6595-6628) is a representative review of the prior art. The closest compound is  compound 2, which has been suggested to be one of lead compounds. Corresponding to the general formula V herein, compound 2 has the five membered heteroary ring as R1, but with a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        



	



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of inventions group VI (or groups VI and VIII as applicants stated.), and species of coronavirus and compound of 
    PNG
    media_image1.png
    150
    203
    media_image1.png
    Greyscale
 as the respective elected species in the reply filed on April 28, 2021is acknowledged. Note, since formula III herein has been amended to be within the scope of general formula V, the invention groups VI and VIII are herein combined into one group, invention group VI. 
Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7,10-14, 21 and 31 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" (recited for defining R5) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 1 first defines m is 0, 1, 2, or 3 in page 3, and at the end it recites “wherein, with respect to formula V, m is 1”. Note, m is only recited in formula V. Thus, it is not clear in what circumstance the m value would be 0, 2 or 3 as recited initially. The claims are indefinite as to the m value.

Claims 4 and 31 are recites the limitation "
    PNG
    media_image2.png
    159
    259
    media_image2.png
    Greyscale
" in line 2 (claim 4) and line 3 (claim 31).  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 4 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Compound 
    PNG
    media_image2.png
    159
    259
    media_image2.png
    Greyscale
recited in claims 4 and 31 is out of scopes of general formulae III and V, and thus, not further limit claim 1   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.